TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00439-CV


Ronald A. Brumbeck, R. John Fletcher, Steve Benson, Susan Sundell, John T. Maranas,
and McGuinness & Manara LLP n/k/a Anderson, Gorecki & Manaras LLP, Appellants

v.

Charles Paul Steele, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. D-1-GN-08-000868, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING


O R D E R
PER CURIAM
		Appellants have filed an interlocutory appeal, challenging the trial court's denial of
their special appearances.  They have filed a motion for temporary relief during the pendency of this
appeal.  While we consider the merits of that motion, we abate the following events in the trial court:

	(1) current and future discovery in the suit below except for that discovery which
appellee could pursue against appellants under the Texas Rules of Civil Procedure
as non-party witnesses and/or as corporate representatives of CertaLogic, Inc.; 
 
	(2) the filing of any motions, amended pleadings, or other papers and proceedings
against appellants in the trial court; and
 
	(3) any trial of the suit below as far as it concerns appellants.

This stay will remain in effect until further order of this Court.
		Appellee may file a response to Appellant's Motion for Temporary Relief on or
before September 1, 2009.
		Ordered August 21, 2009.


Before Chief Justice Jones, Justices Waldrop and Henson